                  Case 20-10239-CSS              Doc 17       Filed 02/03/20         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                               §                          Chapter 11
                                     §
API AMERICAS INC., et al.,           §                          Case No. 20-10239 (CSS)
                                     §
      Debtors.1                      §                          (Joint Administration Requested)
____________________________________ §

     NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS SCHEDULED
        FOR FEBRUARY 4, 2020 AT 3:00 P.M. (PREVAILING EASTERN TIME)
             BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI,
                     U.S. BANKRUPTCY COURT JUDGE2,3

     This agenda sets forth items in the order they appear in the first day motions binder
                delivered to the Court. The status of each is set forth below.

1.       Voluntary Petitions

         A.       API Americas Inc., Case No. 20-10239 (CSS)

         B.       API (USA) Holdings Limited, Case No. 20-10240 (CSS)

2.       Declaration of Mitchell Gendel in Support of Chapter 11 Filing and First Day Pleadings
         [D.I. 2; filed: 02/02/20]

         Status: The declaration will be relied upon as evidentiary support for the first day matters
                 listed below.

                           First Day Administrative and Procedural Motions

3.       Motion of the Debtors for Entry of an Order (I) Directing Joint Administration of Chapter
         11 Cases and (II) Granting Related Relief [D.I. 3; filed: 02/02/20]

         Status: This matter is going forward.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: API (USA) Holdings Limited (3934) and API Americas Inc. (9126). The location of the
     Debtors’ service address is: 3841 Greenway Circle, Lawrence, Kansas 66046.
2
     The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market Street,
     5th Floor, Courtroom 6, Wilmington, Delaware 19801.
3
     Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll free
     by phone (866-582-6878) or by facsimile (866-533-2946).

36515797.1 02/03/2020
                 Case 20-10239-CSS       Doc 17     Filed 02/03/20   Page 2 of 3



4.      Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to File a
        Consolidated Creditor Matrix, and (II) Authorizing the Debtors to File a Consolidated
        List of the Debtors’ 20 Largest Unsecured Creditors [D.I. 4; filed: 02/02/20]

        Status: This matter is going forward.

                                     Retention Applications

5.      Application of the Debtors for Entry of an Order Pursuant to 28 U.S.C. § 156(c),
        Bankruptcy Code Section 105(a) and Local Rule 2002-1(f), Authorizing Appointment of
        Bankruptcy Management Solutions, Inc. d/b/a Stretto as Claims and Noticing Agent to
        the Debtors, Nunc Pro Tunc to the Petition Date [D.I. 5; filed: 02/02/20]

        Status: This matter is going forward.

                        First Day Motions Pertaining to Business Operation

6.      Motion of Debtors for Interim and Final Orders (I) Authorizing Continued Use of
        Existing Cash Management System, Bank Accounts, and Business Forms and Payment of
        Related Prepetition Obligations, and (II) Waiving Certain Deposit Requirements [D.I. 6;
        filed: 02/02/20]

        Status: The Debtors will present an interim order, and then seek scheduling of a final
                hearing on the Motion.

7.      Motion of the Debtors for Entry of Interim and Final Orders Authorizing the Debtors to
        (I) Pay Prepetition Employee Wages, Salaries, Other Compensation, and Reimbursable
        Expenses and (II) Continue Employee Benefits Programs [D.I. 7; filed: 02/02/20]

        Status: The Debtors will present an interim order, and then seek scheduling of a final
                hearing on the Motion.

8.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to
        Pay Certain Prepetition Claims of Lien Claimants, and (II) Granting Related Relief [D.I.
        8; filed: 02/02/20]

        Status: The Debtors will present an interim order, and then seek scheduling of a final
                hearing on the Motion.

9.      Motion of the Debtors for Entry of Interim and Final Orders (I) Approving the Debtors’
        Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
        Utility Companies from Altering, Refusing, or Discontinuing Services, (III) Approving
        the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (IV)
        Granting Related Relief [D.I. 9; filed: 02/02/20]

        Status: The Debtors will present an interim order, and then seek scheduling of a final
                hearing on the Motion.



36515797.1 02/03/2020                           2
                 Case 20-10239-CSS     Doc 17      Filed 02/03/20   Page 3 of 3



10.     Motion of the Debtors for Entry of Interim and Final Orders Authorizing Payment of
        Prepetition Claims of Certain Critical Vendors [D.I. 10; filed: 02/02/20]

        Status: The Debtors will present an interim order, and then seek scheduling of a final
                hearing on the Motion.

                                      Financing Motion

11.     Motion of the Debtors for Interim and Final Agreed Orders (I) Authorizing the Use of
        Cash Collateral; (II) Granting Adequate Protection; (III) Modifying Automatic Stay;
        (IV) Scheduling a Final Hearing; and (V) Granting Related Relief [D.I. 11; filed:
        02/02/20]

        Status: The Debtors will present an interim order, and then seek scheduling of a final
                hearing on the Motion.
Dated: February 3, 2020
Wilmington, Delaware                       SAUL EWING ARNSTEIN & LEHR LLP

                                           /s/ Monique Bair DiSabatino
                                           Mark Minuti (DE Bar No. 2659)
                                           Monique Bair DiSabatino (DE Bar No. 6027)
                                           1201 North Market Street, Suite 2300
                                           P.O. Box 1266
                                           Wilmington, DE 19899
                                           Telephone: (302) 421-6800
                                           Email: mark.minuti@saul.com
                                           Email: monique.disabatino@saul.com

                                           -and-

                                           Mark D. Sherrill (pro hac vice pending)
                                           EVERSHEDS SUTHERLAND (US) LLP
                                           1001 Fannin, Suite 3700
                                           Houston, TX 77002
                                           Telephone: (713) 470-6100
                                           Email: marksherrill@eversheds-sutherland.com

                                           -and-

                                           Edward P. Christian (pro hac vice pending)
                                           EVERSHEDS SUTHERLAND (US) LLP
                                           Grace Building
                                           1114 6th Avenue, 40th Floor
                                           New York, NY 10036
                                           Telephone: (212) 389-5000
                                           edwardchristian@eversheds-sutherland.com

                                           Proposed Counsel to the Debtors
36515797.1 02/03/2020                         3
